PD-1014-15
                            PD-1014-15                                 COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                       Transmitted 8/6/2015 3:56:36 PM
                                                                       Accepted 8/11/2015 11:42:39 AM
                                                                                        ABEL ACOSTA
 STEVEN GOODE                             §    IN THE COURT OF                                  CLERK
                                          §
 VS.                                      §    CRIMINAL APPEALS
                                          §
 THE STATE OF TEXAS                       §    AUSTIN, TEXAS

                                                                              August 11, 2015
                               MOTION TO
                    EXTEND TIME TO FILE APPELLANT’S
                   PETITION FOR DISCRETIONARY REVIEW
TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's Petition for Discretionary
Review, pursuant to Rules 68.2 and 10.5(b) of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

1.     This case is on appeal from the County Court at Law #1 of Kaufman County,

       Texas.

2.     The case below was styled State v. Steven Goode and numbered 30921CC.
3.     Appellant   was   convicted   of   possession   with   intent   to   distribute
       methamphetamine.

4.     Appellant was assessed a sentence of thirty years confinement in the Texas

       Department of Criminal Justice-Institutional Division.
5.     Notice of appeal was timely filed, the Court of Appeals for the Fifth District
       assigned number 05-14-00651-CR.

6.     The Opinion from the Court of Appeals were issued on July 1, 2015.
7.     The Appellant’s Petition for Discretionary Review was due on July 31, 2015.
8.     Appellant requests an extension of time to file due to the following facts and

       circumstances:

       Mr. Goode received notice of the opinion in the case on July 26, 2015. As of

       August 6, 2015, there has been no filing posted on the Dallas Court of Appeals
       website indicating timely compliance with TEX. R. APP. P. 48.4.      His family
      retained counsel on August 5, 2015 to represent him in this proceeding. Mr.

      Goode seeks an extension under Rule 10.5(b) to file this Motion to Extend Time

      to File a Petition for Discretionary Review, and an extension of time to file the

      Petition for Discretionary Review.



10.   Appellant prays that this Court grant this Motion to Extend Time to File
      Petition for Discretionary Review for a period of sixty (60) days, and for such

      other and further relief as the Court may deem appropriate.



                                              Respectfully submitted,


                                              /s/ James Huggler

                                              James Huggler
                                              100 E. Ferguson, Suite 805
                                              Tyler, Texas 75702
                                              903-539-2400
                                              903-593-3830 fax
                                              Jhugglerlaw@sbcglobal.net



                           CERTIFICATE OF SERVICE


      This is to certify that on August 6, 2015, 2015, a true and correct copy of the

above and foregoing document was served on Sue Korioth or Erleigh Wiley, Kaufman

County District Attorney's Office, 100 W. Mulberry, Kaufman, Texas 75142, fax

number 972-932-0357, by regular mail, fax, hand delivery, or electronic filing.



                                              /s/ James Huggler
                                              James Huggler